Citation Nr: 0929289	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  04-44 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as secondary to service-
connected disabilities.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1975 to February 1978.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin which denied the Veteran's claims.

In June 2009, the Veteran presented sworn testimony during a 
videoconference hearing which was chaired by the undersigned 
Veterans Law Judge.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.  Following 
the June 2009 hearing, the Veteran submitted additional 
evidence directly to the Board.  At that time, the Veteran 
also submitted a written waiver of local consideration of 
this evidence.  This waiver is contained in the Veteran's 
claims folder.  
See 38 C.F.R. §§ 19.9, 20.1304(c) (2008). 

The issues of entitlement to service connection for an 
acquired psychiatric disorder and entitlement to TDIU will be 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Veteran will be notified if further 
action is required on his part.

Issues not on appeal

The September 2003 rating decision also denied the Veteran's 
claims of entitlement to service connection for hypertension, 
benign prostatic hypertrophy, status post laceration of the 
left fingers, and hallux valgus of the bilateral feet 
[claimed as "bunions"].  The RO addressed these issues in 
its November 2004 statement of the case (SOC).  The Veteran 
filed a substantive appeal in December 2004; however, he 
specifically referenced only the issues of service connection 
for seizure disorder, psychiatric disability, TDIU, status 
post laceration of the left fingers, and hallux valgus of the 
bilateral feet.  He did not articulate his intent to appeal 
the issues of service connection for hypertension and benign 
prostatic hypertrophy.  As such, an appeal as to those issues 
has not been perfected.   See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.202 (2008) [if the SOC addresses 
multiple issues, the substantive appeal must either indicate 
that all issues are being appealed or it must specifically 
identify the issues being appealed].  Accordingly, the issues 
of service connection for hypertension and benign prostatic 
hypertrophy are not in appellate status and will be discussed 
no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 
130 (1996) [the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a SOC is 
issued by VA].

In a February 2005 rating decision, service connection was 
granted for status post laceration of the left fingers; a 20 
percent disability rating was assigned.  Service connection 
was also granted for hallux valgus of the feet, with a 10 
percent disability rating assigned for each foot.  To the 
Board's knowledge, the Veteran has not disagreed with any 
aspect of the February 2005 rating decision.  These matters 
have accordingly been resolved.  See Grantham v. Brown, 114 
F.3d 1136 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second NOD must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability or the 
effective date of service connection].

In an April 2009 rating decision, the RO denied the Veteran's 
claim of entitlement to special monthly compensation based on 
the need for the aid and attendance of another person.  The 
Veteran's time to file a notice of disagreement [NOD] has not 
expired; to the Board's knowledge, an NOD has not been filed.  
Accordingly, this issue is not in appellate status at this 
time.  See Archbold, supra.

  



FINDING OF FACT

A preponderance of the evidence of record supports a 
conclusion that the Veteran's currently diagnosed seizure 
disorder is unrelated to his military service.


CONCLUSION OF LAW

A seizure disorder was not incurred in or aggravated by the 
Veteran's military service.  38 U.S.C.A. §§ 1101, 1131, 1137 
(West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

1.  Entitlement to service connection for seizure disorder.

The Veteran seeks entitlement to service connection for a 
seizure disorder, which he contends is due to his military 
service.  The issues of entitlement to service connection for 
an acquired psychiatric disorder and entitlement to TDIU will 
be addressed in the Remand section of this decision.

In the interest of clarity, the Board will discuss certain 
preliminary matters.  
The Board will then render a decision.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of a 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice, and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence is assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify a veteran and a veteran's 
representative, if any, of any information and any medical or 
lay evidence not previously provided to VA that is necessary 
to substantiate the claims.  As part of this notice, VA is to 
specifically inform a veteran and a veteran's representative, 
if any, of which portion, if any, of the evidence is to be 
provided by a veteran and which part, if any, VA will attempt 
to obtain on behalf of a veteran.  See 38 U.S.C.A. § 5103 
(West 2002); see also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant, but not 
mentioning who is responsible for obtaining such evidence, 
did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue currently before the 
Board.  The Veteran was informed of the evidentiary 
requirements for service connection in a letter dated 
November 2002.  This letter informed the Veteran of the 
evidence necessary to establish direct service connection for 
a seizure disorder.  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the November 2002 VCAA 
letter.  Specifically, the letter stated that VA would assist 
the Veteran in obtaining relevant records such as VA medical 
records or records from other Federal agencies.  With respect 
to private treatment records, the letter informed the Veteran 
that VA would request such records, if the Veteran completed 
and returned the attached VA Form 21-4142, Authorization and 
Consent to Release Information.  

In the November 2002 VCAA letter, the Veteran was 
specifically told to send any "evidence showing inservice 
occurrence or aggravation of your claimed disease or 
injury."  It also notified the Veteran that to "identify 
all evidence of any post-service treatment for a seizure 
condition."  The VCAA letter thus complied with the "give us 
everything you've got" requirement of 38 C.F.R. § 3.159(b)(1) 
because the letter informed the Veteran that he could submit 
or identify evidence other than what was specifically 
requested by VA.  [The Board observes that 38 C.F.R. 
§ 3.159 was recently revised, effective as of May 30, 2008.  
See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  The final 
rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claim, 
element (1), veteran status, is not at issue.  As for the 
service connection claim, element (2) is not at issue.  The 
claim for service connection for seizure disorder was denied 
based on elements (2), in-service disease or injury, and (3), 
relationship of such disability to the Veteran's service.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to these crucial 
elements regarding this claim.  In light of the denial of 
service connection for seizure disorder elements (4) and (5) 
are moot.

As there is no indication that there exists any evidence 
which could be obtained to affect the outcome of this case, 
no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).

In the instant case, the Board finds that reasonable efforts 
have been made to assist the Veteran in obtaining evidence 
necessary to substantiate his claim, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  The evidence of record includes the 
Veteran's statements, his service treatment records, lay 
statements and Social Security Administration records, as 
well as VA and private medical treatment records.  

The Veteran has contended that he received medical treatment 
for seizures at the Westside VAMC in Chicago, Illinois within 
one year after service.  He also contended that he received 
treatment at the North Chicago VAMC from January 1981 to 
December 1983.  The RO has attempted to locate the Veteran's 
identified records from these VAMCs.  The North Chicago VAMC 
responded on February 14, 2003 that no records from that 
period could be located.  The Jesse Brown (formerly Westside) 
VAMC sent a similar letter on March 21, 2007.  A Formal 
Finding of Unavailability was issued by the RO in November 
2007.  The Veteran was notified of the unavailability of 
these records in a letter from the RO dated November 2007.  

The Veteran was not afforded a VA examination which addressed 
his seizure disorder claim.  The Board is aware of the case 
of McLendon v. Nicholson, 20 Vet. App. 79 (2006), which held 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease, manifested 
in accordance with presumptive service connection 
regulations, occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

A medical examination is unnecessary in this case because 
there is no objective evidence of in-service seizure disorder 
or an in-service injury leading to seizures.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).  The 
Court has held on a number of occasions that a medical 
opinion premised upon an unsubstantiated account is of no 
probative value.  See, e.g., Reonal v. Brown, 5 Vet. App. 
458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395- 396 
(1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no objective 
evidence of any in-service disease or injury.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has retained the services of a representative and, as 
indicated above, testified at a videoconference hearing 
before the undersigned Veterans Law Judge.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - generally

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including epilepsies, when 
such are manifested to a compensable degree within the 
initial post-service year.  See 38 U.S.C.A. §§ 1101, 1137 
(West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2008).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support a claim.  There must be 
competent medical evidence unless the evidence relates to a 
condition as to which lay observation is competent to 
identify its existence.  See 38 C.F.R. § 3.303(b) (2008).

Analysis

The Veteran is seeking service connection for a seizure 
disorder.  He essentially contends that his seizure disorder 
is a result of an in-service head injury.  See the June 2009 
Board hearing transcript, pgs. 4-6.  

Presumption of soundness

The Veteran's enlistment examination documents a history of a 
childhood head injury.  Therefore, the Board must initially 
determine whether, under 38 U.S. C.A. 
§ 1111, the statutory presumption of soundness on enlistment 
is rebutted by clear and unmistakable evidence that a disease 
or injury existed prior to service.  

The Veteran's November 1975 enlistment examination report 
merely indicates that the Veteran reported a history of a 
childhood head injury.  A history provided by a veteran of a 
pre-service existence of conditions which is recorded at the 
time of the entrance examination does not, in itself, 
constitute a notation of a pre-existing condition.  See 38 
C.F.R. § 3.304(b)(1) (2008); see also Gahman v. West, 13 Vet. 
App. 148, 150 (1999) [recorded history provided by a lay 
witness does not constitute competent medical evidence 
sufficient to overcome the presumption of soundness, even 
when such is recorded by the medical examiners]; Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) [a layperson's account of 
what a physician may or may not have diagnosed is 
insufficient to support a conclusion that a disability 
preexisted service].    

Crucially, the enlistment examination report further 
demonstrates that the examiner did not render any such 
diagnosis, but merely noted the Veteran's report of headaches 
following the injury.  Moreover, the examiner did not 
identify any abnormalities and found the Veteran to be fit 
for military service.  See Crowe v. Brown, 7 Vet. App. 238 
(1995) [supporting medical evidence is needed to establish 
the presence of a preexisting condition].  

The February Veteran's 1978 separation examination also 
referred to the Veteran's self-reported childhood head injury 
and specifically noted that there were no diagnosed 
residuals.  

In short, there is no "clear and unmistakable evidence" that 
a seizure disorder or head injury residual existed prior to 
service.  See VAOPGCPREC 3-2003 (July 16, 2003); see also 
Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  
The presumption of soundness upon enlistment has therefore 
not been rebutted.  
See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) 
(2008); see also Bagby v. Derwinski, 1 Vet. App. 225, 227.


Discussion
As was detailed above, in order to establish service 
connection, there must be (1) medical evidence of a current 
disability; (2) evidence of in-service incurrence of a 
disease or injury; and (3) medical evidence of a nexus 
between (1) and (2). See Hickson, supra.
With respect to Hickson element (1), current disability, 
although some VA and private physicians have indicated that 
the Veteran's reported seizures are actually panic attacks 
[see a Gunderson Lutheran treatment record dated December 
2000] or symptoms of alcohol withdrawal [see a VA treatment 
record dated February 1995], there are multiple diagnoses of 
a seizure disorder diagnoses of record.  See, e.g., VA 
treatment records dated August 2005 and February 2006.  
Hickson element (1) is accordingly met.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address in-service disease 
and in-service injury.

With respect to in-service disease, there is no medical 
evidence of any seizure disorder in service.  Of record is 
the Veteran's February 1978 separation examination, which 
does not document any neurological abnormalities.  Moreover, 
on the report of medical history for that examination, the 
Veteran checked the boxes for "no" when asked if he had 
"dizziness or fainting spells," "periods of 
unconsciousness," or "epilepsy or fits."  Accordingly, 
evidence of in-service disease is not established for a 
seizure disorder.

As was noted in the "duty to assist" section above, the 
Veteran has contended that he began receiving treatment for a 
seizure disorder immediately following service.  However, 
there is no objective evidence of seizures within the one-
year presumptive period after service.  In particular, there 
are no VA medical records documenting complaints of, or 
treatment for, seizures for a number of years after service.  

The Board must determine the credibility and probative value 
of the evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) [in evaluating the evidence and rendering a 
decision on the merits, the Board is required to assess the 
credibility, and therefore the probative value, of proffered 
evidence in the context of the record as a whole].  For 
reasons discussed immediately below, the Board finds the 
Veteran's report of immediate post-service treatment for 
seizures to be lacking in credibility and probative value in 
light of all of the evidence of record.

As was discussed above, the Veteran's service treatment 
records do not indicate any complaints of or treatment for 
seizures, blackouts, fainting spells or epilepsy.
Further there is no objective evidence of any such complaints 
or treatment for many years after service.  Critically, a 
June 1984 VA in-patient detoxification discharge summary did 
not document a diagnosed seizure disorder and, in fact, 
indicated that the Veteran denied experiencing "any 
seizures."  See VA hospital discharge record dated June 
1984.  The initial reference to the Veteran's reported 
history of a seizure disorder came in April 1988 VA treatment 
records.    

In short, the Board finds the Veteran's current statement 
concerning treatment for seizures within the presumptive one 
year period after service to be self-serving and lacking 
credibility in light of the contemporaneous medical records.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA 
cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].   See Curry 
v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence 
has greater probative value than history as reported by the 
veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised].
 
For these reasons, the Board finds no credible, probative 
evidence of in-service disease, to include during the 
presumptive one year period after service.

With respect to in-service injury, the Board preliminarily 
notes that the record does not indicate that the Veteran 
participated in combat with the enemy, nor does he so 
contend.  As such, the combat presumption of 38 U.S.C.A. § 
1154(b) (West 2002) is not for application.  

The Veteran testified that he sustained a head injury during 
military service.  Specifically, he stated that while playing 
basketball, he received a concussion and was unconscious for 
a period of time.  See the June 2009 Board hearing 
transcript, pgs. 4-5.  However, his service treatment records 
are pertinently negative with respect to any such head 
injury.  No in-service head injury was noted at any time.  As 
was discussed above, although a head injury was reported by 
the Veteran in connection with his February 1978 separation 
examination, this was clarified by the examiner as being a 
childhood head-injury with no residuals.  

It appears that the Veteran did not assert an in-service head 
injury as being the cause of his seizure disorder until the 
June 2009 hearing, over three decades after service and eight 
years after he initially filed his claim.  The Board finds 
the lack of any objective medical evidence of an in-service 
concussion with unconsciousness to be more persuasive than 
the Veteran's recent statements, provided many years after 
the injury supposedly occurred.  See Curry, supra. The 
Veteran's recent unsupported and self-serving statements 
concerning an alleged in-service concussion are at odds with 
the remainder of the record and are lacking credibility.  
See Cartright, supra.  

Accordingly, for the reasons stated above, the Board finds 
that a preponderance of the evidence is against the claim as 
to the matter of the incurrence of in-service disease or 
injury.  Hickson element (2) is not satisfied, and the claim 
fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  

In the absence of an in-service incurrence or aggravation of 
a disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  Indeed, there is 
no competent medical evidence which associates the Veteran's 
seizure disorder with his military service or any incident 
thereof.

To the extent that the Veteran himself, or other laypersons 
such as his representative and step-daughter, contend that a 
medical relationship exists between his current seizure 
disorder and his military service, their opinions are 
entitled to no weight of probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 491, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) (2008) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Any such statements 
offered in support of the Veteran's claim do not constitute 
competent medical evidence and cannot be accepted by the 
Board.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

The Veteran appears to be contending that he has suffered 
from a seizure disorder continually since service.  The Board 
is aware of the provisions of 
38 C.F.R. § 3.303(b), discussed above, relating to chronicity 
and continuity of symptomatology.  However, supporting 
medical evidence is required.  See Voerth v. West, 13 Vet. 
App. 117, 120-121 (1999) [there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  
As was indicated above, the earliest diagnosed seizure 
disorder of record was in April 1988, a decade after service.  
.  In particular, VA treatment records dated in 1984 fail to 
document a seizure disorder, and the Veteran specifically 
denied such at that time.  See Maxson, supra; see also Mense 
v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board 
where it found that veteran failed to account for the lengthy 
time period after service for which there was no clinical 
documentation of the claimed condition].  Continuity of 
symptomatology after service is therefore not demonstrated.

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the Veteran's claim also fails on this basis.

In sum, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
seizure disorder.  Therefore, contrary to the assertions of 
the Veteran's representative, the benefit of the doubt rule 
is not for application because the evidence is not in 
relative equipoise.  The benefit sought on appeal is 
accordingly denied.

Additional matter

As was alluded to above, some of the medical evidence of 
record indicates that the Veteran's seizures may be symptoms 
of alcohol withdrawal.  It appears that at times the Veteran 
has contended that his claimed seizures may be related to 
in-service alcohol abuse. 

Service connection may not be granted for alcohol abuse or 
for diseases resulting therefrom.  See 38 U.S.C.A. §§ 105, 
1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301(c) (2008); see 
also VAOPGPREC 2-97 (January 16, 1997).  Moreover, section 
8052 of the Omnibus Budget Reconciliation Act of 1990, Pub L. 
No. 101-508, § 8052, 104 Stat. 1388, 1388-351 prohibits, 
effective for claims filed after October 31, 1990, the 
payment of compensation for a disability that is the result 
of a veteran's own alcohol or drug abuse.  See, in general, 
Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  

Accordingly, to the extent that the Veteran contends that his 
seizure disorder is as a result of his in-service alcohol 
abuse, compensation is not available therefor as a matter of 
law. 


ORDER

Entitlement to service connection for a seizure disorder is 
denied.




REMAND

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board finds that these 
claims must be remanded for further development.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include as due to the Veteran's 
service-connected disabilities.

The Veteran has asserted entitlement to service connection 
for an acquired psychiatric disorder on both direct and 
secondary bases.  The Veteran was afforded a VA psychological 
examination in December 2006, at which time the VA examiner 
rendered an opinion as to whether the Veteran's acquired 
psychiatric disorder is due to his service-connected 
disabilities.  However, the December 2006 VA examiner did not 
address the issue of medical nexus on a direct basis.

As detailed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson, supra.

With respect to Hickson element (1), current disability, the 
Veteran is currently diagnosed with multiple psychiatric 
disorders, including depressive disorder, panic disorder, and 
anxiety disorder.

Turning to Hickson element (2), in-service incurrence, the 
Veteran has alleged an onset of an acquired psychiatric 
disability in service.  Service treatment records do not show 
that the Veteran was diagnosed with or treated for any 
psychiatric disability.  However, in January 1978 the 
Veteran's commanding officer indicated that the Veteran 
exhibited "an inability to adapt emotionally", among other 
behavioral problems.  

Under these circumstances, a medical nexus opinion must be 
obtained.  
See Charles v. Principi, 16 Vet. App. 370 (2002).

3.  Entitlement to TDIU.

The Veteran's claim of entitlement to TDIU is inextricably 
intertwined with his claim for service connection for an 
acquired psychiatric disorder.  In other words, if the 
service connection claim is granted, this may impact the TDIU 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
[two or more issues are inextricably intertwined if one claim 
could have significant impact on the other].  

In any event, the Veteran was not provided with thorough 
notification of what the evidence must show in order to 
substantiate his TDIU claim.  See 38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159 (2008).  Therefore, such notice is 
required. 

Accordingly, the case is REMANDED for the following action:

1.	VBA should send the Veteran a 
corrective VCAA letter, to include 
notice of what evidence must show in 
order to sustain a claim of entitlement 
to TDIU.  A copy of the letter should 
be sent to the Veteran's 
representative.

2.	VBA should arrange for a health care 
provider with appropriate expertise to 
review the Veteran's VA claims folder 
and provide an opinion as to whether it 
is at least as likely as not that the 
Veteran's current acquired psychiatric 
disabilities are related to his 
military service.  The examiner should 
specifically address the Veteran's 
reported emotional/behavioral problems 
in service.  If physical examination 
and/or diagnostic testing of the 
Veteran are deemed to be necessary by 
the examiner, such should be scheduled.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

3.	After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
Veteran's claims of entitlement to 
service connection for an acquired 
psychiatric disorder and entitlement to 
TDIU.  If the benefits sought on appeal 
remain denied, in whole or in part, VBA 
should provide the Veteran and his 
representative with a SSOC and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


